Name: Regulation (EEC) No 2682/73 of the Council of 1 October 1973 on the conclusion of the interim Agreement between the European Economic Community and Turkey consequent on the accession of new member states to the Community
 Type: Regulation
 Subject Matter: European construction;  Europe;  tariff policy
 Date Published: nan

 3.10.1973 EN Official Journal of the European Communities L 277/1 REGULATION (EEC) NO 2682/73 OF THE COUNCIL of 1 October 1973 on the conclusion of the Interim Agreement between the European Economic Community and Turkey consequent on the Accession of new Member States to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the Recommendation of the Commission; Whereas the Community and Turkey have laid down a Supplementary Protocol on the adjustments to be made to the Agreement creating an Association between the European Economic Community and Turkey consequent on the Accession of new Member States to the Community; Whereas, pending the entry into force of that Protocol, it is desirable to implement as soon as possible by means of an Interim Agreement certain provisions of that Protocol concerning trade, HAS ADOPTED THIS REGULATION: Article 1 The Interim Agreement between the European Economic Community and Turkey, consequent on the Accession of new Member States to the Community, together with the Declarations annexed to the Final Act, are hereby concluded and approved on behalf of the Community. The text of the Agreement and of the Final Act are annexed hereto. Article 2 In application of Article 13 of the Agreement re-referred to in Article 1 as regards the Community the President of the Council shall notify the other Contracting Party that the procedures necessary for the entry into force of this Agreement have been completed (1). Article 3 This, Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1973. For the Council The President I. NÃRGAARD (1) The date of the entry into force of this Agreement will be published in the Official Journal of the European Communities.